PER CURIAM.
Pursuant to our mandate in Franchi v. Shapiro, 650 So.2d 161 (Fla. 3d DCA 1995),1 a successor judge held an evidentiary hearing at which defendant-appellant Domenic Franchi was given an opportunity to explain his actions. Ultimately, the lower court entered the order appealed which, once again, struck Franchi’s pleadings and entered a default against him.
We reverse, as the record does not support the trial court’s conclusion that Franchi wil-fully and deliberately deceived the court into believing he was too ill to testify or travel to Dade County. See, e.g., K & K World Enter., Inc. v. Union Spol, S.R.O., 692 So.2d 1000 (Fla. 3d DCA 1997).
Reversed and remanded for further proceedings.

. The relevant facts of this case are fully laid out in that opinion.